Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Claims 1, 3-5, 8-10, 12-14 and 16-19 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020, has been entered.
 Applicants’ arguments filed on 10/07/2020, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments filed on 10/07/2020, have been fully considered. Applicants have amended claims 1 and 4. Applicants have cancelled claim 21. Claims 10, 12-14 and 16-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. Therefore, claims 1, 3-5 and 8-9 are the subject of the Office action below. 




Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Pub. No. 20120121730, published on 05/17/2012, cited in the previous Office action) in view of Singh et al (hereinafter, “Singh2015”, U.S. Pub. No. 20150313892, published on 11/05/2015).
Claim Interpretation
Independent claim 1 to a composition comprising the following limitation components, which are: i) at least about 5 mg of magnesium (Mg) mineral supplied as a malate compound or complex; and ii) at least about 5 mg each of quercetin, curcumin, resveratrol, and epigallocathecin-3-gallate (EGCG).
The composition of claim 1 is further limited to a composition that is sufficient to modulate blood glucose levels and HbA1c levels. However, the limitation of “wherein the composition is sufficient to modulate blood glucose levels and HbA1c levels”, is a property of a composition of 
Regarding claim 1, Singh discloses pharmaceutical and nutraceutical compositions comprising, for example, 50 mg of magnesium sulfate, 22.4 mg of quercetin, 20 mg of resveratrol and 10 mg of hesperidin (see ¶s 0099-0102, 0114-0116, Examples 1-2 and reference claims 1-20). Singh also discloses that the composition can further comprise one or more active ingredients, such as curcumin in an amount of about 10-100 mg, EGCG in an amount about 20-200 mg, luteolin in an amount of about 20-200 mg and  genistin in an amount of about  10-300 mg. Please see ¶ 0103. Singh discloses exhibition of synergistic therapeutic effects among the beneficial attributes of the inventive nutraceutical compositions (see ¶ 0097).
Singh discloses that the pharmaceutical and nutraceutical compositions find utility as cholesterol lowering agent and in the treatment of disease conditions such as diabetes, respiratory disease, cardiovascular disease, neurodegenerative disease, cancer tumor and inflammatory disease, in a human subject. Please see title of the invention, abstract, ¶s 0003, 0008, 0026-0043, 0054-0056 and 0088-0091. 
The key difference between Singh and the invention of claim 1 is minor, and only includes one key element, namely, the disclosure of a magnesium salt of instant claim 1.
However, Singh discloses that in another aspect of the invention, a composition is provided comprising or consisting essentially of a physiologically acceptable salt of magnesium (see abstract and ¶s 0051-0052). Accordingly, at the time the instant invention was filed, Singh contemplates using other physiologically acceptable salts of magnesium.
Singh2015 is cited for disclosing, for example, magnesium malate among non-limiting examples of pharmaceutically acceptable magnesium salts (see ¶ 0196). 
At the time the instant invention was filed, a person of the ordinary skill in the art would have found it obvious to modify Singh with Singh2015 in order to arrive at a composition comprising: i) at least about 50 of Mg mineral supplied as magnesium malate; and ii) at least about 5 mg each of four or more phytonutrients including quercetin, curcumin, resveratrol, EGCG, hesperidin, luteolin and genistin. The skilled artisan would have found it obvious to use one magnesium salt for another (e.g., malate of Singh2015 for sulfate of Singh) because they are physiologically acceptable and functionally equivalent alternatives. The artisan of the ordinary skill would have had a reasonable expectation that the composition would exhibit utility in the treatment of disease conditions such as diabetes, respiratory disease, cardiovascular disease, neurodegenerative disease, cancer tumor and inflammatory disease, in a human subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	Regarding claim 1: i) the effectiveness of a composition of claim 1 in the prevention and treatment of, for example, diabetes in human and other mammalian subjects; and ii) the modulation of, for example, blood glucose levels, are the properties of a composition comprising, for example: i) at least about 50 of Mg mineral supplied as a malate compound or complex; and ii) at least about 5 mg each of four or more phytonutrients including quercetin, curcumin, resveratrol, EGCG, hesperidin, luteolin and genistin (see discussions above), when the composition is used, i.e., when the composition is, for example administered to a human subject. The clause does not change the structure of the composition claim because: i) the effectiveness of a composition of claim 1 in the prevention and treatment of, for example, diabetes in human and other mammalian subjects; and ii) the modulation of, for example, blood glucose levels, are natural processes that flows from the patient and the composition administered. 
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

	Therefore, claim 1 is obvious over Singh and Singh2015.
	Regarding claims 3 and 5, Jouni discloses that the composition can further comprise one or more vitamins such as, vitamin A, vitamin E, vitamin B1, vitamin C, vitamin K and vitamin D (see ¶s 0165-0166).
Regarding claim 4, Singh discloses 10 mg of hesperidin (see discussions above).
Regarding claim 8, Singh and Singh2015 combine to disclose: : i) at least about 50 of Mg mineral supplied as a malate; and ii) at least about 5 mg each of quercetin, curcumin, resveratrol, EGCG, hesperidin, luteolin and genistin (see discussions above).
Regarding claim 9, Singh discloses, wherein the inventive composition can be utilized in any suitable form such as a tablet, a capsule, a caplet or a liquid (see ¶ 0102).
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of it was filed.

Claims 1, 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Pub. No. 20120121730, published on 05/17/2012, cited in the previous Office action) in view of Singh2015 (U.S. Pub. No. 20150313892, published on 11/05/2015) as applied to claims 1, 4 and 8-9 above, and further in view of Mazed (U.S. Pub. No. 20100021533, published on 01/28/2010, cited in the previous Office action).
The limitations of claims 1, 4 and 8-9 as well as the corresponding teachings of Singh and Singh2015 are described above, and hereby incorporated into the instant rejections. 
The invention of claims 3 and 5 are similar to claim 1, however, claims 3 and 5 differ slightly from claim 1 in that the claims further require one or more vitamins selected from the group consisting of the list disclosed therein or minerals selected from the group consisting of the list disclosed therein. 
Singh and Singh2015 differ from the invention of claims 3 and 5 only insofar as the cited references do not combine to explicitly disclose the limitation of claims 3 and 5. 
Mazed is cited for disclosing that one or more micronutrients (e.g., vitamin A, vitamin B, vitamin C and vitamin D) and one or more minerals (e.g., Ca and Zn), can be included in a nutraceutical composition. Please see ¶s 0110, 0161, 0181, 0240-0244 and Example 1. Similar to Singh (see discussions above), Mazed (see title of the invention of the invention and abstract), relates to utility of a nutritional composition in the therapy of disease conditions such as cardiovascular disease, diabetes and neurodegenerative disease. Mazed also discloses that phytonutrients (e.g., curcumin, resveratrol) and magnesium can be included in the composition. Please see ¶ 0110, Example 1, ¶ 0168, Example 2 and ¶ 0181.
At the time of the filing, a person of the ordinary skill in the art would have found it obvious to modify Singh and Singh2015 with Mazed in order to arrive at the invention of claims 3 and 5. The artisan of the ordinary skill would have had a reasonable expectation that a nutraceutical composition of Singh and Singh2015, further comprising, for example, vitamin A, would exhibit utility in the therapy of disease conditions such as cardiovascular disease, diabetes and neurodegenerative disease.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982). 
Regarding claim 7, Mazed discloses, wherein the composition can further comprise one or more micronutrients, such as vitamin A, vitamin B, vitamin C and vitamin D (see ¶s 0110, 0161 and 0240-0244).Regarding claim 8, Singh and Mazed combined to disclose at least 5 mg of each phytonutrients present in the composition and at least 50 mg of about Mg (see discussions above).
Regarding claim 9, Singh discloses, wherein the inventive composition can be utilized in any suitable form such as a tablet, a capsule, a caplet or a liquid (see ¶ 0102).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.
Non-Statutory Double Patenting Rejection-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 8-9 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9-13 and 18-19 of copending application No. 15/649,084 (reference application), is maintained for the reasons of record set forth in the Office action mailed on 08/07/2020.
Response to Applicants’ Arguments/Remarks
Applicant argues on the grounds of what appears to be the Applicant position alleging that the instant claims are patently distinct over the claims of the reference application because the instant claim 1 recites EGCG (see page 7 of Remarks filed on 10/07/2020). 
Applicant’s arguments have been fully considered but they are not found to be persuasive.
This is because the reference application also recites EGCG. Therefore, the provisional rejection of 1, 3-5 and 8-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9-13 and 18-19  of copending application No. 15/649,084 (reference application), is proper.
For the reasons above, and those made of record in the previous Office Action, the rejections are maintained.
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/IBRAHIM D BORI/
Examiner, Art Unit 1629



/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629